Citation Nr: 1242222	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction (ED) to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to July 1973 and May 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied reopening the claim for service connection for erectile dysfunction (ED). 

The issue of apportionment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied service connection for ED.  The Veteran did not appeal the decision and the determination is now final. 

2.  Evidence submitted since the RO's December 2006 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for ED. 


CONCLUSION OF LAW

Evidence received since December 2006 rating decision is not new and material and the criteria to reopen the previously denied claim for service connection for erectile dysfunction (ED) are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A February 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   In claims to reopen, the notification must also inform the claimant of the evidence and information necessary to reopen the claim, including the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran received appropriate notice in a February 2009 letter. 

The Veteran's available service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   The Board has reviewed the Veteran's "Virtual VA" file.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in November 2009.  38 C.F.R. § 3.159 (c) (2).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In a December 2006 rating decision, the RO denied service connection for ED.  The basis of the denial was that the medical evidence showed that ED was not related to service-connected diabetes mellitus, and that ED did not begin in service.  An appeal was never filed and the decision is now final. 

In January 2009, the Veteran filed to reopen his claim for service connection for ED. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
The presumption of credibility rule is not boundless or blind; if the newly submitted evidence is inherently false or untrue, the rule does not apply.  The Board is not required to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The reason for the prior denial was that the competent evidence was against the claim.  The evidence of record included a medical opinion with a negative nexus opinion which concluded that ED was not caused by diabetes mellitus but rather was due to the Veteran's morbid obesity.  Within the examination report, the examiner noted that the onset of ED was seven to eight years prior to the current examination and the diagnosis of diabetes was six years prior. 

Evidence received since the December 2006 RO decision consists VA treatment records and a statement from the Veteran.  

The Veteran's statement is that the factual basis for the negative nexus opinion was wrong in that he was diagnosed with diabetes mellitus in 2005 and ED in October 2008.  The Veteran argues that his diabetes preceded the ED, presumably leading to the conclusion that diabetes caused ED.  

The Veteran's current statement as to when his ED began is contradicted by his previous statements.  In his July 2006 he filed an initial claim for service connection for several conditions including ED and reported being treated for the claimed conditions for three to four years, or in approximately 2002 or 2003.  At the November 2006 VA examination he reported the onset of ED to be eight years prior, or in approximately 1998.  At a January 2005 VA examination for diabetes mellitus, he reported the onset of ED to be five years prior, or in approximately 2000.  

While the inconsistency in the Veteran's statements raises a question as to whether the credibility rule should be applied, the Board further notes that there is no evidence that the Veteran is competent to render a medical diagnosis.  Lay assertions may serve to support a claim for service connection by supporting the presence of disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the issue in this case is the medical question of the aggravation of one condition (ED) by another (diabetes).  The Veteran's lay statements cannot constitute new and material evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA treatment records were also received which are cumulative and do not include any evidence relating to an unestablished fact; that is, there is no evidence relating the Veteran's current ED to his service-connected diabetes mellitus.  Thus, the treatment records are not new and material evidence. 

The evidence received since the August 2006 final decision is not new and material, does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received and the petition to reopen a claim for service connection for erectile dysfunction (ED) to include as secondary to diabetes mellitus is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


